Title: To Thomas Jefferson from Thomas Carpenter, 1 June 1805
From: Carpenter, Thomas
To: Jefferson, Thomas


                  
                     1 June 1805
                  
                  
                     
                        
                           
                           
                           Thomas Jefferson, Esq.
                           Dr.
                           
                        
                        
                           1805
                           
                           
                           
                        
                        
                           June
                           1.
                           to Thomas Carpenter
                           
                           
                        
                        
                           
                           To two pair of Nankeen Sheravaloes
                           $ 6.
                           50
                        
                        
                           
                           To a Silk Nankeen Coat and Breeches
                           22.
                           –
                        
                        
                           
                           To making 4 Coats & furnishing all materials @ 34/3
                           18.
                           27
                        
                        
                           
                           1½ yd Scarlet Cassimere for facing @ 15/
                           3.
                           –
                        
                        
                           
                           1 yard of lace, there not having been enough sent
                           .
                           75
                        
                        
                           
                           To 4 Toilinette Waistcoasts with plated Buttons @ 4 75/100
                           
                           19.
                           
                        
                        
                           
                           To 4 pr of Cotton Cassimere Pantaloons @ 4 50/100
                           
                           
                                
                              18.
                           
                           
                              –
                           
                        
                        
                           
                           
                           
                           
                              $ 87.
                           
                           
                              52
                           
                        
                     
                  
                  
                  
               